Citation Nr: 1111544	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-03 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether the termination of apportionment of the Veteran's benefits to F.H. as a dependent effective August 13, 2008, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran had active service from January 1973 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  It also comes to the Board on appeal from a December 2008 decision by the RO terminating apportionment entitlement to F.H. effective from August 13, 2008.  

The issue of whether termination of apportionment of the Veteran's benefits to F.H. as a dependent effective August 13, 2008 was proper is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Hepatitis C or cirrhosis of the liver was not manifest in service and is unrelated to service.  

2.  Cirrhosis of the liver was not manifest to a degree of 10 percent within one year of service separation.  


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in December 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for hepatitis C.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the December 2006 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as to what is required to substantiate a claim of service connection was provided in December 2006 prior to the currently appealed rating decision issued in September 2007.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  There is no competent evidence, other than the Veteran's statements, which indicates that hepatitis C may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran appeals the RO's September 2007 denial of service connection for hepatitis C disability and asserts that his current Hepatitis C disability was caused by jet injectors in service.  He notes that a study indicates that jet injectors are a plausible form of transmission, and he requests application of the benefit of the doubt doctrine. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Cirrhosis of the liver may be presumed to have been incurred in service if it is manifest to a degree of 10 percent within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service vaccination record shows that he received 3 vaccines in February 1973 and 2 in March 1973.  They were for smallpox, typhoid, and tetanus.  The method of injection is not shown although, for the purpose of this decision, it will be assumed that at least one was by jet injection as the Veteran asserts.  There were no diagnoses of hepatitis or liver disease in service and on service discharge examination in January 1976, the Veteran's liver was normal.  

Post-service treatment records show a severe laceration from a knife fight in August 1991.  Changes in enzymes with elevated amylase were felt to be probably due to the Veteran's known alcoholism in October 1992, and liver enzymes had continued to be abnormal probably due to the Veteran's excess drinking.  The doctor talked to the Veteran about discontinuing his drinking problems.  An August 2002 report of contact reveals that the Veteran had been incarcerated in November 2000.  

The Veteran was found to be positive for the hepatitis C virus antibody in October 2004.  The Veteran had hepatomegaly in November 2006.  Chronic hepatitis and cirrhosis were found in May 2007.  

A VA public health program brochure received in January 2008 indicates that there had been no case reports of hepatitis C being transmitted by a jet gun injection, but that it was biologically plausible.  

A VA medical opinion was obtained in February 2010.  The opinion was amended in August 2010.  The opinion indicates that the examiner found no information in the literature to support the concept that hepatitis C viral infection was transmitted by air gun injections used for vaccination.  The examiner also felt that it was very unlikely that the knife wound inflicted in 1991 was the source of the Veteran's infection, unless he had received blood transfusions.  The examiner indicated that the Veteran did not have any signs or symptoms due to hepatitis C while he was in service and that the diagnosis was established 28 years post-service.  The examiner noted that the Veteran's history of chronic alcohol abuse was an independent risk factor for Hepatitis C infection.  He felt that the mild changes seen in the Veteran's liver biopsy in April 2007 suggested that the Hepatitis C infection was not acquired while an active duty.  The examiner indicated that the disease progresses slowly in most patients up to the time cirrhosis occurs, and that it progresses more rapidly in subjects who drink alcohol.  

The examiner indicated that a trend had been observed toward worsening liver histology as duration of infection increased.  Cirrhosis of the liver was detected in more than 60 percent of patients who acquired the infection 25 or more years beforehand, and no one had mild hepatitis after 30 years of infection.  Several investigators had found that the mean time from exposure to a diagnosis of cirrhosis was 21 years.  Others had reported that subjects developed cirrhosis in a shorter period of time, either 6-10 years or 15 years.  So far, the 3 most significant and independent factors that correlated with the progression of virus-related fibrosis to cirrhosis include age, male sex, and daily consumption of more than 50 gr of alcohol.  On average, progression of infection-related fibrosis to cirrhosis takes place over approximately 20 to 30 years.  A hepatologist had stated that there is no question that alcohol is an important co-factor that governed the rate of progression of the disease from chronic hepatitis to cirrhosis.  The effect of alcohol was dose-dependent with a 15 fold higher risk in heavy drinkers.  The examiner felt that, taking into account all of the information reported in the literature and the history of the Veteran's alcohol abuse, more liver damage would be expected due to chronicity and alcohol abuse, if the Veteran's theory of transmission by jet injection in service were correct.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hepatitis C .  While it is biologically plausible that the Veteran could have acquired his hepatitis C virus in service, the competent and probative evidence of record indicates that the Veteran's hepatitis C virus and the subsequent development of hepatitis and cirrhosis probably were not the result of any incident of service origin, including the claimed jet injections, and that his cirrhosis of his liver was not manifest to a degree of 10 percent within one year of service separation.  His cirrhosis first was shown in April 2007, and the VA examiner in 2010 considered the Veteran's relevant historical data and treatment records from service through to his biopsy showing cirrhosis in April 2007.  Based on information available in the medical literature, this examiner concluded in February 2010 that the Veteran did not acquire his hepatitis C virus in service.  The examiner felt that there had been too little liver damage as of April 2007, given the Veteran's history and what is known about hepatitis C, for it to have had its onset in service.  

There is no competent medical evidence of record indicating that the Veteran acquired hepatitis C in service.  While the Veteran asserts that he acquired hepatitis C in service, he is a layperson.  As such, he is not competent to indicate how he acquired the hepatitis C virus.  Medical evidence is required.  See, for example, Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  The fact that it is plausible that the Veteran contracted hepatitis in service does not permit resolution of reasonable doubt in his favor, as the Veteran has argued.  The VA examiner indicated in February 2010 that the Veteran probably did not contract hepatitis C in service.  The opinion that it is probable that the Veteran did not contract hepatitis C in service outweighs the information that it is plausible that he did.

The Veteran argues that VA has not proved that stab wounds he suffered in 1991 exposed him to hepatitis C.  This is not VA's burden, however.  Rather, it is the Veteran's burden to prove that it is at least as likely as not (a probability of at least 50 percent) that his current hepatitis C disability is related to service.  He has not met this burden in this case.  The Veteran asserts that most people can live for many years without symptoms of hepatitis C.  VA does not dispute this.  Such assertion does not advance the Veteran's claim.  The Veteran left the service in January 1976 and was found to have hepatitis C in 2004.  The medical opinion indicating that it probably was not contracted in service was based on the Veteran's history, the medical literature concerning hepatitis C, and the extent of the cirrhosis he was found to have in April 2007.  There is no competent contrary opinion of record.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of hepatitis C have been continuous since service.  He asserts that he continued to experience symptoms relating to hepatitis C after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of hepatitis C after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hepatitis C since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of hepatitis C.  Specifically, the service separation examination report reflects that the Veteran was examined and his liver was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to hepatitis C for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1976) and initial reported symptoms related to a low back disorder in approximately 2004 (a 28-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied. 

	
REMAND

Apportionment

The RO terminated entitlement to apportionment of the Veteran's benefits to F.H., his son, effective from August 13, 2008 in December 2008, and informed the Veteran of that decision at the time.  In December 2008, the Veteran filed a notice of disagreement with that determination.  With the notice of disagreement, the Veteran indicated that F.H. was still enrolled in high school and that his apportionment should not be discontinued until the Veteran is released from prison.  The Veteran intimated that F.H. may go on to college after high school.  The Board notes that a VA Form 21-674, Request for Approval of School Attendance, was sent to F.H. in January 2009, and that the completed form has not been submitted.  A statement of the case has not been issued.  When a case appears before the Board and there is a notice of disagreement regarding an issue, but no statement of the case has been issued, remand for the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his service representative a statement of the case (SOC) on the RO's termination of entitlement to apportionment of the Veteran's benefits to F.H. effective from August 13, 2008.  If he perfects a timely appeal of this issue, return it to the Board in accordance with the usual appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


